Upon a bill in equity to redeem, it was decreed that the defendant should account; (see S. C. 4 Pick. 6 ;) and it appearing that the debt due on the mortgage exceeded the value of the mortgaged premises, it was ordered, at the instance of the defendant’s counsel, that the plaintiff’s costs should be deducted from the debt; the Chief Justice observing, that it would be hard, in such a case, to make the defendant pay costs, and that it was entirely within the discretion of the Court, not only whether costs should be allowed, but also in what manner the plaintiff should have the benefit of their allowance.2